Citation Nr: 0825088	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-03 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than September 20, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which, in 
pertinent part, granted entitlement to service connection for 
PTSD and assigned an initial 30 percent disability rating, 
effective February 10, 2003.  

In a December 2005 rating decision, the RO established an 
effective date of September 20, 2002, for the grant of 
entitlement to service connection for PTSD based on clear and 
unmistakable error in the November 2003 rating decision on 
appeal.

The veteran's appeal was previously before the Board in 
December 2007, at which time the Board remanded the case as 
the veteran had requested a hearing before a Veterans Law 
Judge.  

In April 2008, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Denver, 
Colorado RO.  A transcript of the hearing is of record.

During his April 2008 hearing, the veteran alleged that the 
Board had committed errors in its June 1999 decision denying 
entitlement to service connection for PTSD.  The veteran was 
informed by the undersigned that if he wished to file a 
motion for clear and unmistakable error (CUE), he should file 
such a motion directly with the Board.  No such motion has 
been received.  The Board notes that a hearing transcript 
cannot serve as a motion for CUE, as it does not comply with 
the provisions of 38 C.F.R. § 20.1404(a), specifically, that 
it is not signed by the veteran.

While the veteran's December 2003 notice of disagreement also 
initiated an appeal with respect to the issues of entitlement 
to service connection for gingivitis and periodontal disease, 
during his April 2008 hearing the veteran stated that he 
wished to withdraw his appeal with respect to these issues.  
The Board will limit its consideration accordingly.


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in an 
unappealed June 1999 Board decision; that decision is final.

2.  A claim to reopen was received on September 20, 2002.

3.  Service connection for PTSD was granted in a November 
2003 rating decision; the evidence warranting reopening of 
the claim did not include service department records.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 20, 
2002, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156(c)(3), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

This appeal arises from disagreement with the effective date 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Goodwin v. Peake, No. 05-0876 (Fed. 
Cir. May 19, 2008).  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.  Id.  There 
has been no allegation of prejudice in this case.


Analysis

Entitlement to service connection for PTSD has been 
established, effective September 20, 2002.  The veteran 
contends that he is entitled to service connection for PTSD 
effective from 1994, as he has been receiving treatment for 
PTSD since that time.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

The effective date of an award of service connection based on 
new and material evidence received after a final adjudication 
will be the later of the date entitlement arose or the date 
of receipt of the reopened claim unless the new and material 
evidence consists of service department records, in which 
case the effective date will be the later of the date 
entitlement arose or the date of receipt of the earlier 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran's initial claim for service connection for PTSD 
was received in April 1994.  The claim was denied in a 
February 1995 rating decision, which the veteran appealed.  
The Board denied the claim for entitlement to PTSD in June 
1999 decision.  The veteran did not appeal this denial, and 
the decision became final.  

In September 2002, the veteran, through his representative 
filed a claim for entitlement to service connection for 
diabetes mellitus and depression.  In a signed release of 
information that was received on September 20, 2002, the 
veteran stated that he had undergone treatment for PTSD and 
diabetes. 

In February 2003, the veteran provided a statement to the RO 
along with additional evidence to be used in support of his 
claims for entitlement to service connection for depression 
and PTSD.  The RO treated this February 2003 statement as a 
claim to reopen entitlement to service connection for PTSD.

Entitlement to service connection for PTSD was granted in the 
November 2003 rating decision on appeal, effective February 
10, 2003.  As noted above, in a December 2005 rating 
decision, the RO determined that the November 2003 rating 
decision contained clear and unmistakable error as to the 
veteran's effective date for the grant of service connection 
for PTSD and the effective date was changed to September 20, 
2002, the date the veteran's release of information 
referencing PTSD was received by the RO.

Although the veteran alleges that the proper effective date 
for the grant of service connection for PTSD should be from 
1994 as he was receiving treatment for the condition at that 
time, 38 C.F.R. § 3.400 is clear that the effective date for 
an award of service connection based on new and material 
evidence is the later of the date entitlement arose or the 
date of receipt of the reopened claim unless the new and 
material evidence consists of service department records.  
The veteran has not submitted any additional service 
department records in support of his claim, and there is no 
evidence that he filed a claim to reopen his previously 
denied claim prior to September 20, 2002.  Therefore, 
although the veteran may have been diagnosed and treated for 
PTSD since 1994, September 20, 2002, the date his reopened 
claim was received, is the proper effective date for service 
connection for PTSD.  38 C.F.R. § 3.400(b)(2)(i).  


ORDER

Entitlement to an effective date earlier than September 20, 
2002, for the grant of service connection for PTSD is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


